Exhibit 10.2

NOTE: Stock options granted to members of the Managing Committee (“Optionees”)
of U.S. Bancorp (the “Company”) on and after January 1, 2012 will have the terms
and conditions set forth in each Optionee’s grant summary (the “Grant Summary”),
which can be accessed on the Morgan Stanley Smith Barney Benefit Access Website
at www.benefitaccess.com (or the website of any other stock plan administrator
selected by the Company in the future). The Grant Summary may be viewed at any
time on this Website, and the Grant Summary may also be printed out. In addition
to the individual terms and conditions set forth in the Grant Summary, each
stock option will have the terms and conditions set forth in the form of
Non-Qualified Stock Option Agreement below. As a condition to each stock option
grant, Optionee accepts the terms and conditions of the Grant Summary and the
Non-Qualified Stock Option Agreement.

U.S. BANCORP

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT sets forth the terms and conditions of a stock option for the
purchase of Common Stock, par value $0.01 per share (“Common Stock”), of the
Company granted to each Optionee by the Company pursuant to its Amended and
Restated 2007 Stock Incentive Plan, which was approved by shareholders on
April 20, 2010 (the “Plan”).

The Company and Optionee agree as follows:

 

1. Grant of Option

Subject to the terms and conditions of this Agreement, the Company grants
Optionee the right and option (the “Option”) to purchase all or any part of an
aggregate of the number of shares of Common Stock set forth in Optionee’s Grant
Summary at the exercise price per share set forth in the Grant Summary. The date
of grant of the Option (the “Grant Date”) and the expiration date of the Option
(the “Expiration Date”) are also set forth in Optionee’s Grant Summary. The
Option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

 

2. Vesting of Exercise Rights; Expiration Date

(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by Optionee as set forth in Optionee’s Grant Summary. The Option shall
terminate at the close of business on the Expiration Date, or on such earlier
date as provided in this Agreement.

(b) Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of this Agreement, the Option may be
exercised in full immediately upon a Qualifying Termination (as defined below).
For purposes of this Agreement, the following terms shall have the following
definitions:

 

  (i) “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (ii) “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

 

  (iii)

“Cause” shall mean (A) the continued failure by Optionee to substantially
perform Optionee’s duties with the Company or any Affiliate (other than any such
failure



--------------------------------------------------------------------------------

  resulting from Optionee’s Disability (as defined in Section 4(c)), after a
demand for substantial performance is delivered to Optionee that specifically
identifies the manner in which the Company believes that Optionee has not
substantially performed Optionee’s duties, and Optionee has failed to resume
substantial performance of Optionee’s duties on a continuous basis, (B) gross
and willful misconduct during the course of employment (regardless of whether
the misconduct occurs on the Company’s premises), including, without limitation,
theft, assault, battery, malicious destruction of property, arson, sabotage,
embezzlement, harassment, acts or omissions which violate the Company’s rules or
policies (such as breaches of confidentiality), or other conduct which
demonstrates a willful or reckless disregard of the interests of the Company or
its Affiliates or (C) Optionee’s conviction of a crime (including, without
limitation, a misdemeanor offense) which impairs Optionee’s ability
substantially to perform Optionee’s duties with the Company.

 

  (iv) “Change in Control” shall mean any of the following occurring after the
date of this Agreement:

 

  (A) The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or

 

  (B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or

 

2



--------------------------------------------------------------------------------

  (C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

  (D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (v) “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Optionee’s employment.

 

  (vi) “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.

 

  (vii) “Qualifying Termination” shall mean a termination of Optionee’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Optionee has been notified in writing more than 30 days prior to the
Announcement Date that Optionee’s employment with the Company is not expected to
continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Optionee’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Optionee has announced in writing, prior to the date
the Company provides Notice of Termination to Optionee, the intention to
terminate employment, subject to the condition that any such termination by the
Company prior to Optionee’s stated termination date shall be deemed to be
termination by Optionee on such stated date unless termination by the Company is
for Optionee’s gross and willful misconduct.

 

3



--------------------------------------------------------------------------------

3. Special Vesting Condition

 

  (a) Vesting condition. Notwithstanding the provisions of the Optionee’s Grant
Summary, if it shall be determined at any time subsequent to the Grant Date that
the Optionee has, during the year in which the Grant Date occurs (the “Grant
Year”), (i) failed to comply with Company policies and procedures, including the
Code of Ethics and Business Conduct, (ii) violated any law or regulation,
(iii) engaged in negligent or willful misconduct, or (iv) engaged in activity
resulting in a significant or material Sarbanes-Oxley control deficiency, and
such failure, violation, misconduct or activity (A) demonstrates an inadequate
sensitivity to the inherent risks of the Optionee’s business line or functional
area, and (B) results in, or is reasonably likely to result in, a material
adverse impact (whether financial or reputational) on the Company or the
Optionee’s business line or functional area, all or part of any unvested portion
of the Option at the time of such determination may not vest on the dates
indicated in the Grant Summary and may no longer be exercisable. “Inadequate
sensitivity” to risk is demonstrated by imprudent activities that subject the
Company to risk outcomes in future periods, including risks that may not be
apparent at the time the activities are undertaken. The manner in which such
determination is made, and the extent of any such cancellation of the unvested
portion of the Option, shall be in accordance with the provisions of
Section 3(b) below.

 

  (b) Procedures. Prior to each anniversary of the Grant Date (until the Option
is fully vested, or has otherwise been wholly terminated), the Optionee’s
manager shall take the following steps: (i) the manager will determine whether
any of the events described in clauses (i) through (iv) in paragraph (a) above
have occurred; (ii) in the event one or more such events have occurred, the
manager will determine whether such event has the effect described in subclause
(B) in paragraph (a) above; and (iii) if the manager has determined that such
event has the effect described in subclause (B) in paragraph (a) above, the
manager will further determine whether the Optionee’s actions were of the nature
described in subclause (A) of paragraph (a) above. In making this latter
determination, the manager will look to all relevant factors, including the
Optionee’s position and authority, and the Optionee’s performance against
company and business line policies (for example, credit, market and operational
risk policies, as applicable) the Company’s Code of Ethics and Business Conduct,
and applicable regulatory, legal and compliance guidelines and audit
findings. In making such determination, the manager will use a written risk
scorecard, in the form developed for this purpose and as revised from time to
time. In the event the manager determines that all of the conditions in clauses
(b)(i),(ii) and(iii) of this subsection 3(b) exist, the manager shall then
determine the amount, if any, of any unvested portion of the Option that is
recommended to be cancelled. If the manager recommends cancellation of any part
of any unvested portion of the Option, the recommendation will be reviewed by
the Incentive Review Committee. Any determination of the Incentive Review
Committee shall be deemed conclusive and final and not subject to review or
challenge by the Optionee. The normal vesting date in the year of such
determination (as set forth in the Grant Summary) shall be suspended until the
conclusion of these procedures.

 

4. Effect of Termination of Employment

 

  (a) The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by the Company or any Affiliate, except that:

 

  (i)

If Optionee’s employment shall be terminated for any reason other than Cause,
death, Disability, Retirement (as defined in Section 4(c)) or Early Retirement
(as defined in

 

4



--------------------------------------------------------------------------------

  Section 4(c)), Optionee may at any time within a period of 90 days after such
termination, but not after the Expiration Date of the Option, exercise the
option to the extent that Option was exercisable by Optionee on the date of the
termination of employment.

 

  (ii) If Optionee’s employment shall be terminated by reason of Cause, the
Option shall be terminated as of the date of the misconduct.

 

  (iii) If Optionee shall die while in the employ of the Company or any
Affiliate or within 90 days after termination of employment for any reason other
than Cause, then so long as Optionee has complied with the terms of any
confidentiality and nonsolicitation agreement between the Company and Optionee
(a “Confidentiality and Nonsolicitation Agreement”), the vesting of the Option
will accelerate upon the death of Optionee and the Option will be fully
exercisable in whole or in part, notwithstanding the vesting provisions
contained in Section 2(a) or Section 2(b), at any time up to the last day of the
three year period commencing on the date of Optionee’s death (or, if earlier,
the Expiration Date of the Option). In such cases, the Option may be exercised
by the personal representatives or administrators of Optionee or by any Person
or Persons to whom the Option has been transferred by will or the applicable
laws of descent and distribution.

 

  (iv) If Optionee’s employment shall be terminated by reason of Disability,
Optionee may exercise the Option in accordance with its terms (including,
without limitation, Section 3 hereof) as though such termination had never
occurred, so long as Optionee has complied with the terms of any Confidentiality
and Nonsolicitation Agreement. If Optionee shall die following a termination of
employment by reason of Disability (but prior to the Expiration Date of the
Option) and if Optionee has not violated the terms of any Confidentiality and
Nonsolicitation Agreement, the vesting of the Option will accelerate upon the
death of Optionee and the Option will be fully exercisable in whole or in part
by the personal representatives or administrators of Optionee, or by any Person
or Persons to whom the Option has been transferred by will or the applicable
laws of descent and distribution, at any time up to the last day of the three
year period commencing on the date of Optionee’s death (or, if earlier, the
Expiration Date of the Option).

 

  (v) If Optionee’s employment shall be terminated by reason of Retirement, the
Optionee may exercise the Option in accordance with its terms (including,
without limitation, Section 3 hereof) as though such termination had never
occurred, so long as Optionee has complied with the terms of any Confidentiality
and Nonsolicitation Agreement. If Optionee shall die following a termination of
employment by reason of Retirement (but prior to the Expiration Date of the
Option) and if Optionee has not violated the terms of any Confidentiality and
Nonsolicitation Agreement, the vesting of the Option will accelerate upon the
death of Optionee and the Option will be fully exercisable in whole or in part
by the personal representatives or administrators of Optionee, or by any Person
or Persons to whom the Option has been transferred by will or the applicable
laws of descent and distribution, at any time up to the last day of the three
year period commencing on the date of Optionee’s death (or, if earlier, the
Expiration Date of the Option).

 

5



--------------------------------------------------------------------------------

  (vi) If Optionee’s employment shall be terminated by reason of Early
Retirement, Optionee may at any time within a three year period after such
termination, but not after the Expiration Date of the Option, exercise the
Option to the extent that it was exercisable by Optionee on the date of the
termination of employment, so long as Optionee has complied with the terms of
any Confidentiality and Nonsolicitation Agreement. If Optionee shall die
following a termination of employment by reason of Early Retirement (but prior
to the Expiration Date of the Option) and if Optionee has not violated the terms
of any Confidentiality and Nonsolicitation Agreement, the Option may be
exercised to the extent it was exercisable by Optionee on the date of
termination of employment, by the personal representatives or administrators of
Optionee, or by any Person or Persons to whom the Option has been transferred by
will or the applicable laws of descent and distribution, at any time up until
the earlier of (A) the last day of the three year period commencing on the date
of Optionee’s termination of employment and (B) the Expiration Date of the
Option.

 

  (vii) Notwithstanding anything apparently to the contrary in Section 4(a), if
Optionee violates the terms of any Confidentiality and Nonsolicitation
Agreement, the Option shall terminate and may no longer be exercised by Optionee
(or by representatives or successors of Optionee) upon the occurrence of any
such violation.

 

  (b) Notwithstanding the provisions contained in Section 4(a), but subject to
the other terms and conditions of this Agreement, in the event that Optionee’s
employment is terminated pursuant to a Qualifying Termination, Optionee shall
have the right to exercise the Option in whole or in part at any time within a
one year period after such termination of employment; provided that no provision
of this paragraph shall shorten the period in which the Option may be exercised
in the event of death, Disability, Retirement or Early Retirement; and, provided
further, that no Option shall be exercisable after the expiration of the term of
the Option.

 

  (c) For purposes of this Agreement, (A) “Retirement” means termination of
employment (other than for gross and willful misconduct) by a Person who is age
59 1/2 or older and has had 10 or more years of employment with the Company or
its Affiliates following such Person’s most recent date of hire by the Company
or its Affiliates, (B) “Early Retirement” means termination of employment (other
than for gross and willful misconduct) by a Person who is age 55 or older and
has had 10 or more years of employment with the Company or its Affiliates
following such Person’s most recent date of hire by the Company or its
Affiliates and (C) “Disability” means leaving active employment and qualifying
for and receiving disability benefits under the Company’s long-term disability
programs as in effect from time to time.

 

5. Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.

 

6



--------------------------------------------------------------------------------

6. Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by serving written notice of exercise on the Company at its principal
executive offices, to the attention of the Company’s Executive Compensation
Department or to its properly designated agent serving from time to time. The
notice shall state the number of shares as to which the Option is being
exercised and be accompanied by payment of the purchase price. Optionee may, at
Optionee’s election, pay the purchase price (a) by check payable to the Company,
(b) in previously owned shares of the Company’s Common Stock or (c) in any
combination of the two, in each case having a Fair Market Value (as defined in
the Plan) on the exercise date equal to the applicable exercise price. Optionee
may, at Optionee’s election, exercise the Option, in whole or in part, by
providing the Company with an attestation that such previously owned shares of
the Company’s Common Stock are owned by Optionee, in which case the number of
previously owned shares having a Fair Market Value equal to the exercise price
(or appropriate portion of the exercise price) will be withheld from the number
of shares issued to Optionee pursuant to the exercise of the Option. Previously
owned shares used as provided in the two immediately preceding sentences must
have been owned by Optionee for a minimum of six months prior to the date of
exercise of the Option for this method of payment to apply.

 

7. Income Tax Withholding

To provide the Company with the opportunity to claim the benefit of any income
tax deduction which may be available to it upon the exercise of the Option, and
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of Optionee, are withheld or collected
from Optionee. The Optionee may, at Optionee’s election, satisfy applicable tax
withholding obligations by (i) electing to have the Company withhold a portion
of the shares of Common Stock otherwise to be delivered upon exercise of such
Option having a Fair Market Value equal to the amount of such taxes or
(ii) delivering to the Company shares of Common Stock other than the shares
issuable upon exercise of such Option having a Fair Market Value equal to the
amount of such taxes. The election must be made on or before the date that the
amount of tax to be withheld is determined.

 

8. Miscellaneous

 

  (a) This Agreement shall not give Optionee any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time. In addition, the Company or any Affiliate may at
any time dismiss Optionee from employment, free from any liability or claim
under the Plan. The holder of the Option will not be deemed to be the holder of
any shares subject to the Option unless and until the Option has been exercised
and the purchase price of the shares purchased has been paid.

 

7



--------------------------------------------------------------------------------

  (b) Except pursuant to terms approved by the “Committee”, the Option may not
be transferred, except by will or the laws of descent and distribution to the
extent provided in Section 4, and during Optionee’s lifetime the Option is
exercisable only by Optionee (or by Optionee’s guardian or legal representative
in the case of Disability).

 

  (c) In the event that any dividend or other distribution (whether in the form
of cash, shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the stock subject to the Option would be reasonably likely to
result in the diminution or enlargement of any of the benefits or potential
benefits intended to be made available under the Option (including, without
limitation, the benefits or potential benefits of provisions relating to the
term, vesting or exercisability of the Option, and any “change in control”
provision), the Committee shall, in order to prevent such diminution or
enlargement of any such benefits or potential benefits, adjust any or all of
(i) the number and type of shares (or other securities or other property)
subject to the Option and (ii) the exercise price with respect to the Option;
provided, however, that the number of shares covered by the Option shall always
be a whole number. Without limiting the foregoing, if any capital reorganization
or reclassification of the capital stock of the Company, or consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of the Company’s assets to another corporation, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Agreement and in lieu of the shares of the Common Stock of the Company
immediately available for purchase and receivable upon the exercise of the
Option, with appropriate adjustments to prevent diminution or enlargement of
benefits or potential benefits intended to be made available under the Option,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to Optionee if Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such consolidation, merger or sale unless prior to the consummation thereof
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument the obligation to deliver to Optionee such shares of
stock, securities, cash or other assets as, in accordance with the foregoing
provisions, Optionee may be entitled to purchase or receive.

 

  (d) The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of this Agreement.

 

  (e) The Option is issued pursuant to the Plan and is subject to its terms. The
Plan is available for inspection during business hours at the principal office
of the Company. In addition, the Plan may be viewed on the U.S. Bancorp Intranet
Website in the Human Resources, Compensation section of such website.

 

8



--------------------------------------------------------------------------------

9. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or sate court located in Minneapolis, Minnesota.

Form of Non-Qualified Stock Option Agreement for MC members.

 

9